DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/07/2022 has been entered.
Response to Arguments
Applicant’s arguments concerning the Cuiffi US 2014/0212964 and Gevaert, US 2012/0183987 are moot in light of the current claim amendments. New grounds of rejection follow. 
Claim Objections
Claim 28 is objected to because of the following informalities:  claim 28 depends on a canceled claim 27.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed-as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 18, 21-23, 29-30, 32-33 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (hereinafter Hastings) US 2007/0082390 in view of Lacey et al. (hereinafter Lacey) US 2003/0215940.
Regarding claim 1, Hastings discloses a cell culture device comprising: at least one divider (carrier 5) that is capable of separating a container (multi-well plate) into multiple compartments and is selectively permeable (As also can be seen in FIG. 4, a ledge 41 may be provided adjacent the distal end of body 30 to accommodate a screen to hold scaffold 20 in a longitudinal direction, entrap cells or minimize particulate flow. For example, as shown in FIG. 6, screen 50 may be positioned and/or molded adjacent ledge 41 to prevent movement of scaffold 20 in the proximal direction while permitting fluid flow therethrough; paragraph 22), wherein a container and the at least one divider comprise corresponding recesses and protrusions that are engaged with each other in order to retain the at least one divider in the desired position within the container (As shown in FIG. 1, in one embodiment, carrier 5 of scaffold handling system 1 comprises four well units 11, 12, 13, and 14 and includes sidewalls or flanges 16 and 18 extending distally from the lateral ends of cross-member 17 to mate with a multi-well plate; and In addition, as best seen in FIG. 3, one or more nubs, locating pins, or protrusions 40 may be provided on the underside of carrier 5 to facilitate the alignment of carrier 5 with the individual wells of a multi-well plate. Paragraphs 19 and 24 respectively); also see paragraph 28; and a plurality of cell growth blocks (scaffolds 20/adapter 70) located within the container and each independently removable from the container as discussed in at least paragraphs 20 and 27.
While Hastings does not explicitly disclose a container, Hastings discloses in paragraph 23 that Scaffold handling system 1 and carrier 5 of FIGS. 1 and 2 are configured and dimensioned to be used with a multi-well plate having a plurality of main chambers or wells to house or contain a cell culture or cell culture experiment. Multi-well plates are well known to those skilled in the art. Exemplary multi-well plates include the BD Falcon.TM. multi-well plates, available in 24-well plates and 96-well plates. In this regard, carrier 5 of the present embodiment is configured and dimensioned to be inserted into and/or mate with such a multi-well plate.
Lacey discloses a cell culture device comprising a container (base plate 40) configured to receive at least one divider (detachable strips 36) as discussed in at least paragraph 43; and wherein the container and the at least one divider comprise corresponding recesses and protrusions (flanges 50 and 52; ribs 100 and pins 200) that are engaged with each other in order to retain the at least one divider in the desired position within the container as discussed in at least paragraph 50 and shown in Fig. 9A.
It would have been obvious to one of ordinary skill in the art to modify Hastings to include a base plate as taught by Lacey since Hastings discloses in paragraph 23 that the scaffold handling system and carrier (divider) are configured and dimensioned to be used with a multi-well plate having a plurality of main chambers or wells to house or contain a cell culture or cell culture experiment. This arrangement is advantageous because it allows for cell or tissue samples to be grown in one fluid medium in one plate and then transferred into another kind of medium or media in another plate, without physically disturbing the layers of cells on each membrane. This means that cells can be grown in or tested against a series of different media.
Regarding claim 2, Hastings does not disclose wherein the device further comprises a cell growth medium.
Lacey discloses wherein the device further comprises a cell growth medium as discussed in at least paragraphs 41 and 48 and the abstract.
Regarding claim 3, Hastings discloses wherein the cell growth blocks are selectively permeable as discussed in at least paragraphs 17-18 and 27.
Regarding claim 4, Hastings discloses wherein the cell growth blocks are implanted with a plurality of different cell types as discussed in at least paragraph 17.
Regarding claim 5, Hastings discloses wherein the properties of the cell growth blocks are adapted for the culturing of a particular cell type as discussed in at least paragraph 17.
Regarding claim 6, Hastings discloses wherein the cell growth blocks comprise a scaffold which provides a three dimensional cell growth environment as discussed in at least paragraphs 17 and 20.
Regarding claim 7, Hastings discloses wherein the cell growth blocks consist only of the scaffold as discussed in at least paragraph 17.
Regarding claim 8, Hastings discloses wherein the cell growth blocks further comprise a housing (adapter 70) to support the scaffold as discussed in at least paragraphs 27-28.
Regarding claim 9, Hastings discloses wherein the housing is selectively permeable (a fluid permeable screen 84 may be provided and/or molded adjacent distal end 76 of adapter 70 for trapping, holding, or otherwise maintaining a tissue slice between adapter 70 and carrier 5 when the adaptor is inserted into a well unit of carrier 5.) as discussed in at least paragraphs 27-28.
Regarding claim 10, Hastings discloses wherein the scaffold is a polymer scaffold as discussed in at least paragraph 18.
Regarding claim 11, Hastings discloses wherein the scaffold comprises a natural or synthetic polymer, or a hybrid of natural and synthetic polymers as discussed in at least paragraph 18.
Regarding claim 12, Hastings discloses wherein the polymer scaffold is a hydrogel scaffold as discussed in at least paragraph 18.
Regarding claim 13, Hastings discloses wherein the scaffold is coated with an extra cellular matrix as discussed in at least paragraph 26.
Regarding claim 14, Hastings discloses wherein the scaffold is porous as discussed in at least paragraph 17.
Regarding claim 18, Hastings discloses wherein the scaffold system 1, carrier 5 and adapter 70 comprise one or more engagement means for engagement with a corresponding engagement means on the cell growth blocks (carrier 5 and adapter 70), in order to retain each cell growth block in the desired position within a container as discussed in at least paragraphs 19, 24 and 28. 
While Hastings does not explicitly disclose a container, Hastings discloses in paragraph 23 that Scaffold handling system 1 and carrier 5 of FIGS. 1 and 2 are configured and dimensioned to be used with a multi-well plate having a plurality of main chambers or wells to house or contain a cell culture or cell culture experiment. Multi-well plates are well known to those skilled in the art. Exemplary multi-well plates include the BD Falcon.TM. multi-well plates, available in 24-well plates and 96-well plates. In this regard, carrier 5 of the present embodiment is configured and dimensioned to be inserted into and/or mate with such a multi-well plate.
Lacey discloses a cell culture device comprising a container (base plate 40) configured to receive at least one divider (detachable strips 36) as discussed in at least paragraph 43; and wherein the container and the at least one divider comprise corresponding recesses and protrusions (flanges 50 and 52; ribs 100 and pins 200) that are engaged with each other in order to retain the at least one divider in the desired position within the container as discussed in at least paragraph 50 and shown in Fig. 9A.
It would have been obvious to one of ordinary skill in the art to modify Hastings to include a base plate as taught by Lacey since Hastings discloses in paragraph 23 that the scaffold handling system and carrier (divider) are configured and dimensioned to be used with a multi-well plate having a plurality of main chambers or wells to house or contain a cell culture or cell culture experiment. This arrangement is advantageous because it allows for cell or tissue samples to be grown in one fluid medium in one plate and then transferred into another kind of medium or media in another plate, without physically disturbing the layers of cells on each membrane. This means that cells can be grown in or tested against a series of different media.
Regarding Claim 21, the rejection of claim 1 above is relied upon. The combination of Hastings and Lacey disclose wherein the container comprises grooves suitable for receiving the one or more dividers. See paragraphs 19, 23, 24 and 28 of Hastings and paragraph 50 of Lacey.
Regarding Claim 22, the rejection of claim 1 above is relied upon. The combination of Hastings and Lacey disclose wherein the container has dimensions that correspond to those of a conventional multiwell plate.
Regarding Claim 23, Lacey discloses wherein the container further comprises a lid [44] sized to fit on top of the container as discussed in at least paragraphs 43 and 51 and shown in Fig. 9A.
Regarding claim 29, Hastings discloses wherein the divider is adapted to replicate the properties of a biological barrier as discussed in at least paragraphs 17-18.
Regarding claim 30, Hastings discloses wherein the divider is adapted to replicate the properties of a biological barrier as discussed in at least paragraphs 17-18.
Therefore, adapting the membrane to replicate the properties of a biological barrier depends on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 32, Hastings discloses wherein the divider further comprises a supporting frame [17] as discussed in at least paragraph 19 and shown in Figs. 1-4. 
Regarding Claim 33, the rejection of claim 1 above is relied upon. The combination of Hastings and Lacey disclose wherein one or more of the dividers is orientated horizontally in use so as to divide the container or part of the container into top and bottom compartments. See Figs. 9A and 9B of Lacey.
Regarding claim 49, Hastings discloses wherein the cell growth blocks (carrier 5 and adapter 70) comprise corresponding recesses and protrusions that are engaged with each other in order to retain the cell growth blocks in the desired position within a container as discussed in at least paragraphs 19, 24 and 28. 
While Hastings does not explicitly disclose a container, Hastings discloses in paragraph 23 that Scaffold handling system 1 and carrier 5 of FIGS. 1 and 2 are configured and dimensioned to be used with a multi-well plate having a plurality of main chambers or wells to house or contain a cell culture or cell culture experiment. Multi-well plates are well known to those skilled in the art. Exemplary multi-well plates include the BD Falcon.TM. multi-well plates, available in 24-well plates and 96-well plates. In this regard, carrier 5 of the present embodiment is configured and dimensioned to be inserted into and/or mate with such a multi-well plate.
Lacey discloses a cell culture device comprising a container (base plate 40) configured to receive at least one divider (detachable strips 36) as discussed in at least paragraph 43; and wherein the container and the at least one divider comprise corresponding recesses and protrusions (flanges 50 and 52; ribs 100 and pins 200) that are engaged with each other in order to retain the at least one divider in the desired position within the container as discussed in at least paragraph 50 and shown in Fig. 9A.
It would have been obvious to one of ordinary skill in the art to modify Hastings to include a base plate as taught by Lacey since Hastings discloses in paragraph 23 that the scaffold handling system and carrier (divider) are configured and dimensioned to be used with a multi-well plate having a plurality of main chambers or wells to house or contain a cell culture or cell culture experiment. This arrangement is advantageous because it allows for cell or tissue samples to be grown in one fluid medium in one plate and then transferred into another kind of medium or media in another plate, without physically disturbing the layers of cells on each membrane. This means that cells can be grown in or tested against a series of different media.
Claims 17, 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings US 2007/0082390 in view of Lacey US 2003/0215940 as applied to claims  1-14, 18, 21-23, 29-30, 32-33 and 49 above, and further in view of Gevaert US 2012/0183987. 
Regarding Claim 17, Hastings in view of Lacey does not explicitly disclose where the cell growth blocks are stackable.
Gevaert discloses a third chamber can house cells that can be in biochemical communication with the first culture chamber, optionally with a membrane separating the first and third chambers, though this aspect is not a requirement of the system such as for example in the instance stacked arrangement as illustrated in Fig. 4.
It would have been obvious to one of ordinary skill in the art to modify Hastings in view of Lacey with a stackable arrangement as taught by Gevaert in order to provide an environment that can maintain different cell types in physically isolated environments but can allow biochemical communication between the different cell types which aids in the development a three-dimensional construct.

    PNG
    media_image1.png
    617
    645
    media_image1.png
    Greyscale

Regarding Claim 28, Gevaert discloses utilizing a permeable membrane 23 with a pore size similar or identical to that used in a Boyden chamber, paragraph [0049]. It is well known in the art that in a standard Boyden assay the pore diameter of the membrane is typically 3 to 12μm. Therefore, a permeable membrane identical to that used in a Boyden chamber meets the claim.
Absent unexpected results, it would have also been obvious to one having ordinary skill in the art to modify Hastings in view of Lacey with the teachings of Gevaert, since such modification would require a mere change in size or dimension of the device, i.e. diameter, because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Regarding Claim 29, additionally Gevaert discloses a bioreactor system wherein the bioreactor system is a co-culture bioreactor system that can maintain different cell types in physically isolated environments but can allow biochemical communication between the different cell types, paragraph [0006]. Examples of sources of cells and tissues include without limitation, blood, tissue biopsy samples (e.g., spleen, liver, bone marrow, thymus, lung, kidney, brain, salivary glands, skin, lymph nodes, and intestinal tract), and specimens acquired by pulmonary lavage (e.g., bronchoalveolar lavage (BAL)), paragraph [0054]. Therefore, adapting the membrane to replicate the properties of a biological barrier depends on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding Claim 30, additionally Gevaert discloses a bioreactor system wherein the bioreactor system is a co-culture bioreactor system that can maintain different cell types in physically isolated environments but can allow biochemical communication between the different cell types, paragraph [0006]. Examples of sources of cells and tissues include without limitation, blood, tissue biopsy samples (e.g., spleen, liver, bone marrow, thymus, lung, kidney, brain, salivary glands, skin, lymph nodes, and intestinal tract), and specimens acquired by pulmonary lavage (e.g., bronchoalveolar lavage (BAL)), paragraph [0054]. Therefore, adapting the membrane to replicate the properties of a biological barrier depends on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding Claim 31, Hastings in view of Lacey does not explicitly disclose that the material of the divider is nylon or the pore size of the semipermeable material.
 Gevaert discloses that the membrane 23 can be semi-permeable (i.e., porous) membrane. The porosity can be small enough to prevent passage of the cells or cell extensions from one chamber to another, paragraph [0077]. The pore size can be from 0.05 µm to 100 µm, paragraph [0081]. While Gevaert discloses that the scaffold can comprise nylon, paragraph [0072], Gevaert does not explicitly disclose that the membrane 23 is made of nylon. Absent unexpected results, it would have also been obvious to one having ordinary skill in the art to modify Hastings in view of Lacey with the teachings of Gevaert, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Additionally, it is noted that such modification would require a mere change in size or dimension of the device, i.e. pore size, which would have been obvious to one of ordinary skill in the art at the time of invention because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Regarding Claim 32, Gevaert discloses to help create a fluid-proof seal of the system, a gasket (supporting frame) 16 and a permeable membrane portion 23 can be positioned between the adjoining surfaces of the cell modules to selectively prevent fluid leakage from between the respective open ends (the respective ports of the culture chambers). In one aspect, the gasket 16 and the membrane portion 23 can be formed as a single integrated structure, paragraph [0074]. Therefore, Gevaert also discloses a wherein the divider further comprises a supporting frame.
Regarding Claim 33, Gevaert also discloses wherein one or more of the dividers is orientated horizontally in use so as to divide the container or part of the container into top and bottom compartments as shown in at least Fig. 4.

    PNG
    media_image2.png
    617
    645
    media_image2.png
    Greyscale

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings US 2007/0082390 in view of Lacey US 2003/0215940 as applied to claims  1-14, 18, 21-23, 29-30, 32-33 and 49 above, and further in view of Burg US 6,991,652.
Regarding Claim 13, Burg also discloses a three-dimensional support construct wherein the scaffold is coated with an extra cellular matrix, Col. 7, lines 55-63.
It would have been obvious to one of ordinary skill in the art to modify Hastings in view of Lacey with an extra cellular matrix coating as taught by Burg in order to provide signal molecules that are required to stimulate or promote the adhesion, growth, or migration of the desirable cells, and/or inhibit the adhesion, growth, or migration of the undesirable cells within the three-dimensional support construct.
Regarding Claim 15, Hastings in view of Lacey does not explicitly disclose wherein the pores are sized in the range of 5 µm to 300 µm.
Burg discloses a three-dimensional support construct with pores sized in the range of 10 µm to 300 µm, Col. 4, lines 24-31.
It would have been obvious to one of ordinary skill in the art to modify Hastings in view of Lacey with pore size as taught by Burg in order to enable stimulation or promote the adhesion, growth, or migration of the desirable cells, and/or inhibit the adhesion, growth, or migration of the undesirable cells within the three-dimensional support construct.
In the alternative, discovering the optimum or workable ranges would have been prima facie obvious to one of ordinary skill in the art. See MPEP § 2144.05(II)(A).	
Regarding Claim 16, Hastings in view of Lacey does not explicitly disclose wherein the cell growth blocks are cuboid in shape.
Burg discloses that the support constructs of this invention can be in any three-dimensional shape so long as the construct has a size small enough to pass through a conventional needle. For example, the construct can be spheres, particle beads, mesh, rods, triangles, threads, and cubes, Col. 4, lines 5-14.
Since Hastings discloses that the scaffold may have varied shape (paragraph 17), it would have been obvious to one of ordinary skill in the art to modify Hastings in view of Lacey with cuboid shape as suggested by Burg in order to provide a shape akin to real tissues with meaningful volumes to enable stimulation or promote the adhesion, growth, or migration of the desirable cells, and/or inhibit the adhesion, growth, or migration of the undesirable cells within the support construct.
In the alternative, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed cell growth block was significant. See MPEP § 2144.04(IV)(B). Therefore, one of ordinary skill in the art would have found it obvious to make such a change as a mere alternative since the same expected cell anchorage would have been achieved. The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings US 2007/0082390 in view of Lacey US 2003/0215940 as applied to claims  1-14, 18, 21-23, 29-30, 32-33 and 49 above, and further in view of Blahut US 2016/0152945 cited in the IDS filed on 08/02/2018.   
Regarding Claim 24, Hastings in view of Lacey does not explicitly disclose wherein the lid comprises one or more filters.
Blahut discloses a cell culture container comprising a lid 201 that may comprise a vent and/or a gas permeable membrane of a size and shape configured to allow gas to pass into and out of a sealed container while restricting undesirable particles such as bacteria, endotoxins, and other contaminants. The lid may be configured so that, when detachably coupled to the container, the only avenue for gas exchange between the interior and exterior of the container is through the filter 203 as shown in Figs. 5A and 5B, paragraphs [0042]-[0043].
It would have been obvious to one of ordinary skill in the art to modify Hastings in view of Lacey with lid as taught by Blahut in order to enclose the container and promote sterility to avoid disruption of the cell development.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings US 2007/0082390 in view of Lacey US 2003/0215940 as applied to claims  1-14, 18, 21-23, 29-30, 32-33 and 49 above, and further in view of Taboas et al. (hereinafter Taboas)  US 2009/0215104.
Regarding Claim 25, Hastings in view of Lacey does not explicitly disclose wherein the container comprises one or more sensors.
Taboas discloses temperature and ISFET pH sensors provided in a bioreactor device can be read in real time through the electronic output of these sensors, preferably using data acquisition software. The sensors 64 can include ISFET sensitive to various ionic species including hydronium, sodium, calcium, and potassium, paragraph [0058]. The bioreactor device further can include one or more chemical sensors 66, such as sensors capable of measuring oxygen tension, and thus determining oxygen concentration in the bioreactor chamber. A preferred oxygen sensor is a ruthenium doped sol-gel coated glass slide encapsulated with silicone. A preferred pH chemical sensor is a phenol doped membrane. The chemical sensors provided in the bioreactor device can be read optically through the optical ports 52 and/or 72, e.g., by using a microscope in fluorescence mode or a spectrophotometer, paragraph [0059].
Since the cells’ physiology is very sensitive, it would have been necessary and thus obvious to one of ordinary skill in the art to modify Hastings in view of Lacey with sensors as taught by Taboas to enable real-time, quantitative analysis of the cell(s) and interactions between different cell types in addition to controlling the process parameters to avoid cell necrosis. 
Regarding Claim 26, Hastings in view of Lacey does not explicitly disclose wherein the container comprises one or more sensors.
Taboas discloses temperature and ISFET pH sensors provided in a bioreactor device can be read in real time through the electronic output of these sensors, preferably using data acquisition software. The sensors 64 can include ISFET sensitive to various ionic species including hydronium, sodium, calcium, and potassium, paragraph [0058]. The bioreactor device further can include one or more chemical sensors 66, such as sensors capable of measuring oxygen tension, and thus determining oxygen concentration in the bioreactor chamber. A preferred oxygen sensor is a ruthenium doped sol-gel coated glass slide encapsulated with silicone. A preferred pH chemical sensor is a phenol doped membrane. The chemical sensors provided in the bioreactor device can be read optically through the optical ports 52 and/or 72, e.g., by using a microscope in fluorescence mode or a spectrophotometer, paragraph [0059].
Since the cells’ physiology is very sensitive, it would have been necessary and thus obvious to one of ordinary skill in the art to modify Hastings in view of Lacey with sensors as taught by Taboas to enable real-time, quantitative analysis of the cell(s) and interactions between different cell types in addition to controlling the process parameters to avoid cell necrosis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796